Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 1 of 61

 
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 2 of 61

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

26 Federal Plaza

New York, New York 10278

File Number:

Time:

Recording Date:

Case Agent/Det:

Participants:
TW:

PN:

JM:

MC:

CK:

UM:

UF:

Abbreviations:
IA

UI

PH

FL

/mej
#704

176-NY-3393426
2:30 PM
2/22/2021

SA Norden

Thomas Webster
SA Patricia Norden
James Monroe

SA Mike Callanan
Catherine Kelly
Unknown Male
Unknown Female

Inaudible
Unintelligible
Phonetic

Foreign Language
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 3 of 61

‘
Norden 2-22-21 176-NY-3393426 #704

Thomas Webster Interview

PN Okay, so just to start off you could state your-your name, date-of-birth.

TW My name is Thomas Webster, no middle initial. My date-of-birth is
March twenty-fifth, nineteen sixty-six.

PN Okay and you’re here today voluntarily?

TW Yes.

PN With your attorney and if you could state your name as well on the
record.

JM James Monroe, uh two one-one Main Street, Goshen, New York, one-

zero-nine-two-four. Here today on behalf of Mr. Webster.

PN Just to start, we’ve already started the process collecting the items that
we asked you to-to turn in. Do you have any medical history? Are you
on any medications or anything?

TW Asthma, A-Fib (PH) I’ve had some GERD.
PN But are you on, are you on any daily medications?
TW Um-uh-uh, just a uh, an emergency inhaler is what | generally, you

know, find helpful. | just try to avoid any meds, you know prescribed.

PN Alright so there’s no prescription (UI)

TW Just an emergency, just, yeah I-| have a bunch of inhalers laying around
the house as | use them as needed.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 4 of 61

4

i
Norden 2-22-21 176-NY-3393426 #704

PN Did you bring one with you today?

TW Uh no | didn’t.

PN Can you...

TW Uh | don’t need it, | don’t need it. I-l generally.

PN Okay.

TW I-] normally wouldn’t carry it but uh.

Mc You can get through a day without it.

TW Yeah-yeah, I'll be fine, I’ll be fine.

Mc ‘Cause they’re gonna ask down at the Marshal’s.

TW | just thought it might create a red flag as far as having (UI) on your end.
MC (UI) yeah, that’s all I’m saying.

TW But | don’t, | don’t need it. | generally don’t drive around with it. | don’t

leave the house and make it a point to bring it with me.

PN Okay and since you’re here with your attorney we would assume that
you know your, the Miranda Rights and you are represented. So um
what we wanted to start with is these are the.

JM Okay, you ready, listen to me.

TW Yeah.

JM Across the table are two Federal Agents.
TW Yes.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 5 of 61

}
Norden 2-22-21 176-NY-3393426 #704

JM It’s very important that anything you say is absolute the truth, okay?

TW Yep.

JM If you don’t one hundred and ten percent know the answer to the
question-

TW Uh huh.

JM Tell the agents that you don’t recall because if you guess at something

and you’re wrong they'll, they could lead to the, to the assumption that
you weren’t being honest with them. So stone-dead honesty everything
you say. If you don’t know tell them you don’t know.

TW | understand, thank you.

PN Okay, we were, and that was going to be my next thing.

TW Yeah-yeah.

PN Just before | hand this over is that there is a charge.

JM How good was that was that good?

MC Very good.

PN Very good. | just, | turned to him | said you’re doing this for me because-
TW Yeah.

PN We were gonna address that there is a-a charge for lying to Federal

Agents, so it’s okay to say you-

TW Yep, right.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 6 of 61

\
Norden 2-22-21 176-NY-3393426 #704

PN You know, what we are primarily concerned with is if we ask you if you
were there and you say no.

TW Right.
PN And then-

TW Right.

PN Yes you were.

TW Right, | understand.

PN So you know, obviously, if it’s like a minor that’s not a.

TW Uh huh.

PN But | want you to take a look. These were the-the photos that were-
TW Uh huh.

PN Posted as the FBI BOLO one forty-five. See, are those.

JM (UI) Right.

TW Yes.

JM That’s a picture of you right Mr. Webster?

TW Yeah-yeah (UI) this one.

PN Are those, you confirm those are you?

TW Yes.

PN Okay, can we have you initial and put today’s date?
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 7 of 61

i
Norden 2-22-21 176-NY-3393426 #704

TW Sure.

PN Confirming that.

TW Today’s date is um.

PN The twenty-second, right?

JM Yep.

UM Two-two um twenty-one. Two-two-two, twenty-one (UI)
PN Okay, you confirm (UI) those are-

TW Yes.

PN These are you?

TW Yes.

PN Okay and | don’t think we covered this but if at any time you need a

break, you know-

TW Thank you.

PN To go to the bathroom.

TW Thank you.

PN (UI) let us, let us know.

TW Uh huh.

PN Okay so we'd like to have you start by explaining a little bit about

yourself, your employment history. We had heard you had a military
history, just explain. Like your-your service times, your.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 8 of 61

‘

Norden 2-22-21 176-NY-3393426 #704

TW Okay.

JM It has to go in chronological order.

TW Okay.

JM What town you’re from, where you went to high school. Went to

college, military.
TW Okay.

JM | can stay better organized too if it starts early and-and then goes
forward in time so go ahead.

TW Alright, chronologically | was born in Brooklyn, New York, uh Flatbush
area. | lived there till about, um | was in third grade we moved up to
Suffern, New York. | attended Suffern high school.

PN College.

TW Um yeah, graduated high school, attended Rockland Community
College, some college, wasn’t for me. Joined the Marine Corp about a
year after high school. Served in the Marine Corp. for four years, was
honorably discharged.

PN What years were (UI)

TW October thirty-first, nineteen eighty (Ul) approximately, I’m pretty sure
the dates are right.

PN That’s alright, | mean just-
TW Yeah.
PN Yeah just approximately.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 9 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Approximately, October thirty-first, nineteen eighty-five to October
thirty-first, nineteen, approximately October thirty-first, nineteen
eighty-nine. So from eighty-five to eighty-nine.

PN Okay.

TW Is when | served.

Mc (UI)

UM What’s that? Oh Lisa.

Mc Lisa, okay (UI)

JM (Laughing)

PN Okay and then after the Marines.

TW After the Marines uh, just um.

PN Where were you, let’s go back to Marines. Where were you, what were

your roles in the Marines?

TW | was a rifleman.
PN Rifleman.
TW (Ul) three-eleven (UI) | was a, no, my rank was Corporal before. (PH) No

problems in the Marines, no problems, yeah no problems. Went on
several deployments. After | got out got some odd jobs and um | had
taken some tests while | was in to um, for the NYPD while | was in the
service and uh last minute, last opportunity | had to join. I-l did and was
sworn in-in April, approximately April, nineteen ninety-one, was when |
started and um | was on the force for the required amount for uh
regular retirement, which was twenty years, so | guess that would be
two thousand and eleven.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 10 of 61

1
Norden 2-22-21 176-NY-3393426 #704

PN Okay and that retirement was.

TW Just a service retirement it wasn’t disability, it wasn’t uh, you know |
wasn’t fired or anything it was a service retirement.

PN Yeah okay.

TW Um, while, you know about a month before | was (UI) approximately a
few months before | was getting ready to retire |, thinking long and hard
what | was gonna do and | decided to just break away from all the crazy
stuff (UI) military, the crazy you know hours and you know missing
family stuff and | was like you know what I’m done. (UI)

Mc (Ui) when you retire.

TW Say again.

Mc Where were you at the end when you retired?

TW Well, my last year that | going back and forth to the city | was like.

Mc What precinct, where were you?

TW Uh I-I-I-I did eight years in the street, uh PSA-eight. | did some time at

the uh, the firing range and then | was up but uh, with the Intel Unit my
last four years and so the last year | just had enough time, you know
hour and a half behind, you know (UI) time |, whole year | decided think
thinking about what | was gonna do and my decision was just to break
away from all this stupid stuff. No offense, what you guys do is great
but | just burnt out.

PN No, | get it.
TW | seen some crazy stuff and | just didn’t wanna be around it anymore.
JM Yeah.
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 11 of 61

’
Norden 2-22-21 176-NY-3393426 #704

TW So yeah.
PN So were you a detective, like what was your role in intel?
TW Uh no | was just a silver shield, um | took a Sergeant’s test once. | think |

missed it by a couple of questions and the questions that would have
helped me, they got thrown out. So | uh just stayed silver shield and I-1
had a blast, you know, once you know, kind a like once | got off the
street there | had a really good time but the time on the street was uh

(UI)

PN So Intel was your last assignment?

TW Yes.

PN What did you do there? (UI)

TW Um.

MC (Ul) stop or was it, were you doing CT, terrorism stuff or no?

TW Can we, can I talk to my attorney out front? (PH)

PN Sure-sure.

MC He wants to leave the room?

JM Yeah (UI) tell them, its fine, tell them.

TW No, just uh | wasn’t on his personal protection team but | was ona

uniform team with uh, with uh Mr. Bloomberg.

PN Oh okay.
TW Sorry.
UM That’s all right.

10
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 12 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Trying to just uh, uncomfortable disclosing that. I-l signed a (UI)
MC Disclosure.

JM Don’t worry about it you’re in the right group here.

McC It’s not going anywhere.

JM They’re not going to pose any threat-

TW Yeah.

JM To uh Mayor, former Mayor Bloomberg.

TW Yeah, no just.

PN Okay and then since then you’ve been doing landscaping?

TW Yeah, cutting lawns (U1) stuff.

PN And this is your own business you own it?

TW | was gonna try to expand it and you know make it into this big,

whatever, big pipedream thing and-and it’s just, you know I’m just
having more fun just doing it myself and work my own hours and take

my own time off ya know.

Mc How many people work under you?

TW No I-l.

Mc Just you now?

TW In the beginning I-l had family guys helping me out. My, you know, you

know maybe people | would pick up, people | knew. It-it was too
stressful for me. | was like-

i1
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 13 of 61

1

Norden 2-22-21 176-NY-3393426 #704

MC (UI)

TW I didn’t trust them with the damn mowers, | didn’t trust, you know. |
said you know what and really for like the last nine, | don’t know how
many years. I’ve been doing it ten, approximately ten years. I-l been
doing it by myself. Snow removal in the wintertime and-and you know |
have good clients and you know, you know | told them I’m not gonna do
the golf course work but I’Il-I’ll (UI)

Mc It’s a lot of work.

TW Yeah-yeah-yeah so uh, so that kind a like brings us to, you know the
current time. It’s ya know it’s really-

PN Okay.

TW What played into me stressing out about today, | was kind a hoping to
get this last little storm in and really put a bow on it and you know but it

just didn’t work out that way.

PN Okay so now, you know like for you to explain a little bit about the
events of January sixth, leading up to that. You know how and we’re
just gonna let you, let you go with what you remember and we’ll come
back and we'll ask some questions to fill in the blanks.

JM Right up till the time you-you have the dealings with the, with the
Capital Police Officer, which is the focus of, what | believe is gonna be
the charges but | want you to talk freely about what takes you down
there on January sixth and-

TW Okay.
JM What you did and who you saw and-
PN The arrangements you made, anybody you might have met with.

Anything you might have seen.

12
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 14 of 61

¥

Norden 2-22-21 176-NY-3393426 #704

TW Um.

JM (Ui) though, okay because that’s the focus of what | expect the charges
are gonna be right, | mean. (UI)

TW Say that one more time.

JM The focus of the charge is gonna be concerning your-your involvement
with this officer.

TW Right, | got it. | think it’s extremely important to point out um that | just
went down there just-just to show support for something um that |
don’t, like there was one last chance to maybe um show some support
to maybe um set things right, | guess, is the way to put it. | just wanted
to-to go down there and show the support. I, let’s see I-| attended the
Freedom Rally the night before. | uh, um | uh, the next day was the

speech.
PN Who was at the Freedom Rally?
TW Umm, it was the um, it was that, it was at Freedom Plaza.
PN Okay.
TW And um | got there a little late but um it was like-like Roger Stone was

there. | think that’s his name. They had some music there. Um there
was just um one of uh, just personalities | guess uh they were making
speeches. | just don’t remember their names exactly.

PN Okay.

TW General Flynn was there. So the next day was the big speech that um, |
was gonna try to listen to and uh (UI) exactly. | got there a little early to,
where the ellipse (PH) is um and | started walking around visiting all the
monuments. Got a little lost and came back in to where the speech was
being given. | think | came halfway through when former President

13
¥

Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 15 of 61

Norden 2-22-21 176-NY-3393426 #704

PN

TW

Trump was speaking, halfway through the speech and I-I-I noticed
people were leaving. | thought that was odd us so | uh, but I stayed for
the whole speech. After the speech everybody started leaving. | stayed
in front of the Washington Monument for a pretty long period of time.
Approximately, approximately thirty-five to forty minutes talking to
people. | just found it interesting where everybody was from and uh
just making conversation. | just love to talk and uh, um took some
pictures. You'll see it on my phone of the uh, the young kid dressed up
in some old type of colonial outfit | guess. You’ll see that on my phone |
think, it’s in the Google photos. After-after that | went to go use the
port-a-john. | needed to use the restroom and over there-there were a
ton of port-a-johns with, there were still quite a bit of people there and
long lines. Waited in line.

Okay.

For quite some time, even another half hour, approximately, and once |
was done that’s when I started to walk um down to the Capital. By the
time | got down to the Capital and this is kind of like, | was totally, |
didn’t know what the hell happened. The whole place was just covered
and already people all over the place. Everybody, all over the lawn. All
the way up to the Capital and | was like oh my goodness this-this is, this
is just crazy, you know. So hung out for a few minutes out on the street
and | said, well Tom, you’re-you’re here to protest go up into...my
thought process was go up until you’re told you can’t go any further or
go up toa police line. That’s what | was thinking, you know it’s a
protest, we, you know (UI) a protest and | say just go up into the police
line and | made my way through that big crowd and the first time that |
even came in contact with any police was that very moment that we’re
talking about right now. | didn’t participate in anything before that.
Okay, that moment is my first encounter with any police interaction and
that’s when everything just goes in this direction. | was upset, | was
vocal and said some, no-no, said some things, you know that | think |
took my anger out um-um and frustration out v-verbally. One thing that
comes to my mind that | feel bad about is calling this particular officer,
um pointing at him and calling him a traitor. You know | don’t believe

that-that he is.

14
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 16 of 61

'

PN

TW

JM

TW

PN

TW

Norden 2-22-21 176-NY-3393426 #704

Okay.

Some other things were probably said, | don’t really come to my mind.
The next thing that I’m committed to mem-mem, remembering was him
backing up away from the fence and um encouraging me to jump over
the barrier. Like waving me on with his hand and | was like, you know
I’ve been on the other side of this and one thing you don’t do is engage
or encourage or instigate and | could see why. It got me a little worked
up and | do remember around that same time period | yelled out to him
(Ul) | said um, why don’t you just take your stuff off and show me, you
know it was almost like a, like a (Sighs) like a, | don’t know if this is the
right way to say it but like barroom type of moment where he’s and I’m
like I’m not gonna go over there. You know | didn’t, knew he wasn’t
gonna take his equipment off but I yelled out take your s-h-i-t stuff off
and then I'll think, you know whatever I'll think about it. I-l remember
that, | remember that and then um.

Tell them about the flag Tom.

Oh um, not planning on this happening the way that it did | had, I-I-1
did have a flag with me and it was a flag like a residential type of flag
that | use at my house um and attached to that flag pole was the
Marine Corp Flag. Sol carried that with me from the very beginning
um I-! knew that flagpole could like, would be like perceived as a
problem. In that one particular photo there you could see me
holding the-the um, that pole back behind me as I’m up close to the
barrier and the reason why I’m doing that is | don’t.

(Ul) this one.

Yeah, that one. | said just keep it behind you, don’t be an idiot and you
know make it seem like you’re threatening anybody with it and um
‘cause | just wouldn’t want it to be perceived as menacing anybody or
using it. So that’s why | kept it behind me. | felt a few tugs on it a few
times. | wasn’t sure if somebody was messing around with it. I-Il started
to notice that things were getting really crazy and the police line was

15
t

PN

TW

PN

Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 17 of 61

Norden 2-22-21 176-NY-3393426 #704

getting ready to fall apart. The other thing | wanted to note was as I’m, if
| can just backtrack a little bit. As I’m approximately twenty feet from
the police barrier, having been on the other side of that barrier, | said to
myself this is a real, if | can say it-show. The police barriers were not
connected, they were apart | could a just walked through in between
the barriers weren't connected. It was the inter-locking metal ones.
Some cops had gas mask, others didn’t but the one thing | noted was
these freakin’ barrier are just gonna freakin’ fall over. They’re you know,
they’re not even connected. This is, now just keep in mind | had no idea
what had happened before that. How crazy it-it-it did get and um but |
made it a point and | kept on saying to myself, alright Tom this is your
first protest, I’ve never been to one before. | said stay behind this
freakin’ barrier, don’t threaten anyone and keep the flagpole away from
everyone. | kept on saying that to myself. Stay behind, keep behind the
barrier and-and-and-and everything should be fine. And now going
forward to where | was talking before was the-the police line was
getting ready to breakdown and | noticed some movement with the-the
police where we were kind a like falling back and people were kind a like
just getting closer to the barriers, | guess, on the right and it was
obviously getting ready to fall apart. | looked over to my left, | recall,
but it was my left and | notice a-a ruckus or like a-a, like a inner-inner
action between protestors and police and it was pretty bad. | looked
back at the officer, he looked back over and saw what | saw and it was
obvious that things were falling apart and | remember him either
looking...I-1 won’t say it I’m not sure, | know he made, he-he, | know he
looked at my pole a few times and I’m not sure if it was right around
that time you know but it was right around that time that | felt like | got
hit with a, like with a freight train in my face. | got hit and um I-I felt it
was him that hit me.

Hit like punched or hit like maced?
No-no punched.

Punched.

16
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 18 of 61

t

TW

JM

TW

JM

TW

JM

TW

JM

TW

JM

PN

Norden 2-22-21 176-NY-3393426 #704

| saw (UI) I’d been hit a few times as a kid or football or the static, the
hit, the impact was-was severe. It was, it was bad um | was still behind a
barrier. | had both my hands on the barrier, | believe, | believe both my
hands were on the barrier and I’m pretty certain that my hand was on
the barrier and the flagpole was pressed against the barrier. Okay and-
and that’s when, right around that time is when | got hit like a freight
train. Like a big sucker punch and | didn’t think, | felt like | was being
attacked and | went forward towards the officer. | went over the, |
remember the barrier falling over ‘cause nothing was holding it up and
um | reacted that way and then a split second later, | said Tom, you’re
just, you know just, | was upset because I’m violated and | felt like show
me a footage of a cop punching a protestor when he’s on the other side
the um, the barrier and | don’t think you’re gonna be able to find it.

That’s as far as | want you to go on that storyline.
Okay.

There, I’m gonna ask them to pick a-a-a new topic, okay, ‘cause now
we’re gonna get into the centerpiece of the government’s allegations

(UI)

Okay, | get a little fired I’m sorry.

It’s alright.

| get a little upset about the whole thing.
Alright.

But uh-uh.

Okay, you have a question (UI) you wanna direct them towards (UI!)

Um.

17
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 19 of 61

Norden 2-22-21 176-NY-3393426 #704

Mc Can | just verify something? When you looked over left and it seemed
like he (UI) and then when you came back is that when you felt.

TW You know | can’t.
Mc It happened quick?
TW It happened right around, it was right around that time when it was

obvious they were gonna just fall back and that’s the part that | just
thinking about it afterwards that guy tried to just get one little...’cause
we were goin’ back and forth doing a little, there was a direct like
connection between just him and I. If | was there to hurt any cops | had
these petite, little female cops that were, | mean they were right in front
of me over to my right. | mean | wasn’t there to hurt anybody. | was, |
was there to protest, be vocal, | was upset and | got hit. | got hit in my

head.
JM (Ul)
PN Did you take any like any photos, any bruising, anything like a-
TW Well, driving home that day.
PN (Ul) couple days.
TW Driving home that day, well | noticed it earlier but | had like a great fruit-

sized um-um, | don’t know what you would call it, my-my lip was swollen
on the inside of my mouth and um it was about a thumbnail size right
here on the inside um.

PN Like as if you had bitten the inside of your mouth?
TW Like-like getting hit and punched up into like my tooth or whatever and
uh it’s like | got hit in, } um like my teeth went into my lip | guess you can

say. It was, it was cut and it was bruised, it was swollen but it was on
the inside.

18
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 20 of 61

Norden 2-22-21 176-NY-3393426 #704

Mc Was your attention somewhere else when that kind of happened like
did you see him come up and-

TW It was my, in my heart uh you know my-my-my reaction was he hit me
like |-I-l, you know, you know when you’re not expecting to get hit. You
know what | mean it’s like you your, you know | (UI) you know if you’re
ina bit of a, bit of a situation where you might be expecting to get hit
but you get, you know it was like a, it was um.

PN You were certain it was the officer like could had been like another
protestor coming up that maybe you just like turned into or?

TW My.

JM Remember the rule if you’re not a hundred percent sure.

TW Okay-okay.

JM You say you don’t know.

Mc Just wondering if it was like a face-to-face thing and it was like bam, you
know.

TW No it was kind a like a-

PN Yeah like-like if we were sitting like this and you turned-

TW Alright.

PN You know I’m the only one close enough.

MC (Ul) on the side (Ul)

PN You know what |, like.

TW It was, it was.

19
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 21 of 61

Norden 2-22-21 176-NY-3393426 #704

PN ‘Cause I’m trying to picture it in my-

JM Remember the rule.

TW Yeah.

JM If you’re not a hundred percent sure you tell them that.

TW No lam, | will say that...l want to get my point across to say that |, that |,

you know. (UI) it was him. You know did I.

PN Okay, that makes sense.

TW You know in my, you know it’s all | can say is, you know my instincts you
know told me it-it was him.

PN Okay.

TW It wasn’t like uh, | don’t recall anyone being to his left or right and it’s
the way that | felt | got hit, | felt and reacted as if it was him (UI)

PN Okay, that’s-that’s alright.

TW It just | felt very strongly about it (UI)

JM (UI) Okay.

PN And now how far you-you said you wanted us to stop going down that
line-

JM Well, not-not the.

PN Where he was explaining what the.

JM | anticipate the charge is going to be involving the Capital Police Officer

so in fairness to Tom we haven’t seen the bodycam video. We give him
a chance to exercise his Fifth Amendment right at this point but he’ll fill

20
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 22 of 61

Norden 2-22-21 176-NY-3393426 #704

in all the other background information. Where he stayed, all his (UI)

information.
PN Well that, yeah, we were gonna get to all that too.
JM But you know.
PN Okay.
JM | don’t know what, | haven’t, the-the Assistant US Attorneys as we’re

seeing now (UI) promise to send it to me by the close of day. I’m sure
they will | just don’t, | don’t have it yet | haven’t seen it.

PN What are, what are you waiting to see?

JM The bodycam video from the Capital Police Officer.

PN Oh, yeah that | don’t know.

JM They have it | talked to the Assistant US Attorney she said she saw it and

uh she she’s waiting for permission from the local Assistant US Attorney,
Mr. Kelly (PH) to say (UI) who’s-who’s serving as a local prosecutor.

PN Okay um.

JM As you know, this particular prosecutor who was assigned the case,
they-they pulled her out of the LA Office to come to DC to handle this.
Isn’t that something?

Mc (UI)

PN Yeah-yeah.

JM (Ul) taking personnel from all over the country to help.

PN Yeah, | mean there were hundreds of people so they’ve been pulling
them.

21
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 23 of 61

Norden 2-22-21 176-NY-3393426 #704

JM It’s gonna take a long time to sift through all (UI)

PN Okay, so you want us to kind of stay away from that till you can view
that.

JM Yeah, | mean.

PN That footage, so like let’s go beyond that then. So now you’re, that
happened.

JM That’s (UI) of the case.

PN However it happened.

JM Everything else he can (UI)

PN And.

JM Everything he’s told you up to this point and time | don’t hear any, he’s

not talking about any crimes.

PN No.

JM Not, he’s not doing anything that you and | can’t do.

PN So after that after you attended the-the rally in the Capital what after
that?

JM Well we talked, he did not go into the Capital. You can ask him

questions about that. He didn’t, he did not destroy any property. You
can ask him about that. After the incident with the officer he’s off to the
side and he just kind of wanders off. Leaves the federal grounds and he
goes back to his hotel.

PN Well that’s what, yeah, that’s what we were kind of just getting into.

22
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 24 of 61

Norden 2-22-21 176-NY-3393426 #704

JM He was planning on staying two days but he only stayed one night and
he-he had headed home to Orange County, New York.

PN And we were just (UI)

JM (Ul) ask him all these questions ‘cause (UI)
PN Yeah that’s what.

JM It’s more (UI)

PN Let’s pick up from like after that.
JM He just, yeah.

MC So you leave and then what?

PN You leave, right.

TW So um.

Mc (UI)

TW I-l remember lee.

JM Did you go inside the Capital Tom?
TW No | did not go inside the Capital.
PN We'll get, we’ll-we’ll backtrack.
JM Okay, alright.

PN But we just want to get.

JM Right.

23
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 25 of 61

Norden 2-22-21 176-NY-3393426 #704

PN The beyond (UI)

JM Okay good, sorry.

TW I’m sorry, can.

PN So after the events at the Capital you’re done, you’ re leaving then.
TW Okay, | remember it being daylight when | left.

PN Still daylight, okay.

TW It was daylight and | was like this is not what | came for. It got really-

really crazy and wasn’t what | came for. I left it was daylight. Now.

PN Okay.

TW This is where it get (UI) | got kind a like lost trying to get back to my
hotel. Uh put me down in Manhattan it’s very east to-

PN Yeah-yeah it’s a grid.

TW It’s a grid.

PN Yeah right.

TW | was staying at the Lombardi Hotel, its Northwest | believe on

Pennsylvania. My wife helped me make reservations and she did some
research and our main focus and concern was to stay away from any
problem or any like heavily, like heavy, | don’t know populated, not, |
would say any area that could present a problem. Um she did some

research.
PN So your wife made your reservations?
TW I-l-l think uh, | think she did yeah and uh we wanted to be away from all

this, the crazy stuff that could have happened.

24
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 26 of 61

Norden 2-22-21 176-NY-3393426 #704

PN

TW

PN

TW

PN

TW

PN

TW

PN

JM

PN

TW

JM

TW

JM

Were you by yourself?

| was all by myself.

So just you.

Just by myself, took the trip by myself.

Okay, so you were alone traveling down.

Right.

When did you leave to go down?

Well, if you can help me um, | got down, | stayed the night be, pretty
sure | stayed the night before the freedom, whatever they call that, the
Freedom Rally at the Freedom Plaza, whatever they, whatever rally they
were calling it. So | got down there the night before. | woke up.

So that would have been the fourth then right?

Yeah.

Because the-the Freedom Rally.

Actually, | left that night, | checked in, it’s kind of like a weird, | don’t
know how to really word it. I-

Did you check in the night of the fourth or (UI)

| did like a, | did an early check-in, | did an early check-in and | can’t, |
believe | left the night before the rally at Freedom Plaza.

That would have been the fourth.

25
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 27 of 61

Norden 2-22-21 176-NY-3393426 #704

TW And then | got in there, | got in, | wanted to goin late. | went, | was
worried about highway, you know I was, | was a little, very concerned
about me being down there by myself. So | wanted to go in in the
middle of the night. | remember | parked on-on one of the streets for a
few hours outside by the hotel. | was like this-this is horrible I’l] call up
and see if | can do an early check-in. They did allow me to do an early

check-in.
PN On the fifth.
TW It would be early morning, fifth | guess, yeah | believe.
PN Okay.
TW I-| believe (UI) and then | rested, slept, slept in and just relaxed in a hotel

room for the day and uh and then that day on the fifth is when | went
down to the, to the uh Freedom, whatever, Plaza for that rally event.

PN Okay and how did you get down there, you drove?

TW Yeah, drove one of my cars, yeah drove one of the cars yeah.

PN Which car did you take down?

TW It was the Honda CRV, O-four | believe.

PN Okay. You said you, did you meet up with anybody when you got down
there?

TW | mean | spoke to people but | didn’t meet anybody, you know.

PN But you weren’t going there (U!)

TW No | didn’t go there to meet anyone.

PN (UI) purpose of wanting to meet.

26
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 28 of 61

Norden 2-22-21 176-NY-3393426 #704

TW I-I-l was so worried about being jumped by people that really were
opposed to my views that | did not want to have it on my conscience to
have somebody there with me. So if something jumped off and you
know from people that didn’t like my views it was just gonna happen to
me. Wasn’t gonna happen to anyone that | knew or so that was a big-

big thing.

PN And so the Freedom Rally the night before you found out about...how
did you find out about that?

TW | just, it was common knowledge | guess, just you know, just it was (Ul)
know that there was, there was gonna be a rally there and I-I didn’t go
down there, it was, it was like dusk | guess.

PN You didn’t see it posted anywhere or-

TW Uh (Ul)

PN Like where would you?

TW Just other than just common knowledge | guess, being online | guess or

I’m not really sure. No, really can’t say. There was supposed be a
bunch of personalities that were supposed to be speaking and um.

PN So like you might have seen it in the news or-
TW Right.
PN Okay and there were no groups or anybody even when you went on the

sixth to the initial rally that you met?

TW No.
PN (Ul)
TW | was all by myself.

27
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 29 of 61

Norden 2-22-21 176-NY-3393426 #704

PN (Ul)

TW I-l was you know. | was all by myself. | spoke to a bunch of people, no
doubt about that | enjoyed interacting, talking to people.

PN Anybody stand out, anybody that you like had recognized that maybe
later on had done something they’re not supposed to.

TW Oh no-no-no-no.

PN No.

TW Definitely not no.

PN Did you bring any-any weapons with you when you went down?
TW I-| did bring a um an off-duty, my, the six forty, | think that you guys

have right now, the Smith and Wesson five shot and | left it in my room
the entire time. | never walked around with it.

PN So you never took it out (UI)

TW Never took it out of my room o-other than to go back and forth to my
car to either to come in and to go home.

PN Okay. Did you receive any funding to help you go on the trip, like did-
did anybody give you any-any money to go-

TW No-no.

PN Pay for your hotel, meals, anything like that (U1)

TW No.

PN Did you give any money to anybody else to go down?
TW Oh no-no (UI)

28
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 30 of 61

Norden 2-22-21 176-NY-3393426 #704

PN Okay. Do you know of anybody who received any money or provided
any funding to anybody to go to these trips?

TW No.

PN Like hear anything around.

TW Not that I’m aware of no.

PN So before going down, before the sixth did you hear anybody in the area

or hear any kinds of communications where they may have talked
about, you know what they wanted anything that they wanted to do in
the Capital, any plans for trying to overtake the Capital?

TW No.

PN Did you see anything?

TW Absolutely not, no-no-no-no.

PN Or associate with anyone beforehand?

TW No nothing related to what um, like doing, what happened at the
Capital?

PN Right, like anybody-

TW No.

PN Who might have planned-

TW No, no way.

PN Who was saying, hey guys let’s go, we’re gonna go do this.

TW No.

29
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 31 of 61

Norden 2-22-21 176-NY-3393426 #704

PN Like did you see anything?

TW No.

PN Posted or around.

JM She also asked you did you speak to anyone about any plans before-

before January six about the Capital. Did you talk to anyone?
TW No, uh-um, wait, say that one more time now.

JM Did you talk to anyone about plans about anything involving the Capital
before January six?

TW Yeah but plans, like to go down or-

PN Like.

TW Plans to like commit like some crazy-

PN Well first, did-did you hear anybody discuss plans to go commit any acts

of violence at the Capital?

TW No-no.

PN To that you’re saying no but then prior to did you discuss with anybody
your plans to go down and what did you tell them you were gonna be
doing?

Mc Call up any friends (UI)

TW Yeah I-l.

PN Yeah, going down.

30
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 32 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Yeah I-I-I try to keep it um, | didn’t like um shout it throughout the
whole, I think | might have told one or two friends that | was gonna be
goin’ down and-and nothing other than | was going down. Nothing like
going down there, create a problem (UI) didn’t dis, didn’t even, not even
a consideration.

PN Not like, hey guys I’m gonna go storm the Capital.

TW No-no.

PN (UI) you know what | mean.

TW No-no-no.

PN Like you weren’t going down to.

TW Absolutely not, no.

JM You weren’t going down to cause any problems you’re going down.
TW | was going down there, this is my-

JM Protest.

TW My first, you know speech, first time seeing former President Trump

speak and go to whatever you wanna call it, a um protest or rally,
whatever you wanna Call it.

PN And those.

TW There-there was a local one, like a local like Chester thing that | went to
but nobody showed up. | was just hanging out, months before this. Just
wanted to get that out.

PN Months before.

TW Yeah.

31
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 33 of 61

Norden 2-22-21 176-NY-3393426 #704

PN When was that?

TW It-it was that really popular Chester, | think event or something like that.
It-it was like a caravan, I-I didn’t really drive around with it. | saw it
coming by and | think they all met down at the Chester Lowe’s or
something like that and for a couple burgers and that was it.

PN Was that like in the summer before the election, what was the (Ul)

TW Oh it was, well yeah just a (UI) goofy rallies that everybody was having.
It was well before, months maybe or before.

JM Before election or (UI)

TW Before the election, uh well | wouldn’t say, it was some time before the
election.

PN Those people that you told that you were going down. Did, were they

going too that you know of, were they, like were they encouraging
anything. Like do you know, basically, if there’s anybody else (UI)

TW You know | have one guy that says he’s going everywhere but he never
goes anywhere, um you know one of those friends and um he wasn’t
planning, | think even when he told me he was going down | didn’t even
tell him | was going down ‘cause | knew he wasn’t going. You know
there-there was like a phone conversation to that effect. | said and sure
enough when the day came he said he’s not going down so that’s-that’s

it.
JM So none of your friends went down.
TW No and-and yeah.
PN You don’t know of anybody that went down.

32
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 34 of 61

Norden 2-22-21 176-NY-3393426 #704

TW And | wasn’t even trying to organize with-with him either to-to-to go
down. | was, | just knew he wasn’t going to.

PN Okay. Have you heard or seen anything in the area about any of the like
militia groups that have been on the news, like the Proud Boys, the
Three Percenters, the Oath Keepers, like do you know anything about
them in the (UI) do you have any?

TW luh, you know I’m-!’m not in contact with them. I-l maybe went on the
website once | just didn’t know what they were about. There was no
contact. I’m not a member with them. | don’t give them any money.

JM Any of those organizations.

TW Any of those organizations.

PN Which?

JM Proud Boys, Oath Keepers.

TW Proud Boys, Oath Keepers.

JM Who else is on the list (UI)

TW There’s no.

PN Three Percenters.

JM Three Percenters.

TW No connection whatsoever.

JM You’re not in any, you’re not in any club or organization.
TW As discussed there’s only one stupid, little family club that |’m in and it’s,

it’s like a-a dirt-bike club. There’s nothing really.

33
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 35 of 61

Norden 2-22-21 176-NY-3393426 #704

JM | don’t think the dirt-bike club (UI)

PN Yeah, that’s not really uh, yeah that’s not really what we’re-

JM (UI) ring a bell but-

TW Just why you say club, | you know.

JM (UI)

PN But even, | mean even if you’re not a member, like in your business as a

landscaper or doing anything around town have you seen or heard or-

TW I’ve never inner, interacted (UI)

PN Interacted, you-you.

TW Because | don’t cut-

PN No interaction.

TW Two my knowledge | don’t cut any lawns of people that are in those
clubs.

PN Okay, so nobody that have come up with the, like sympathizing view-

TW No.

PN Or like a hey (PH)

TW No, | have like postal employees, law enforcement, very, you know one

wealthy family and uh just no nobody that can’t pay the bills or no
trouble makers. (Laughs)

PN Now, had before, so you said you were not inside the Capital.

34
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 36 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Never.

PN Correct. Never.

TW Never inside the Capital.

PN Okay and not even on the sixth?

TW No-no-no.

PN You weren’t inside on the sixth?

TW No.

JM (Ul) Didn’t damage any property outside?

TW | did not damage any-any (UI) no-no property damage.

PN Do you have any connections to anybody in congress or any

congressional staff or any Capital Police?

TW Uh no Capital Police, um, me personally uh, no connection with anyone
in p-politics.

PN Okay. Now, do you have any information about any future plans to
commit-

TW No-no-no.

PN (Ul) against the government. Not that anybody said anything.

TW No | think that’s uh, you know and now that | know (UI) involved in any

of this stuff.

PN Okay, is there anything else that you think we should, we need to know
about that day? Any anything that, you know, would help.

35
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 37 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Well.

PN Like (UI)

JM Tell them about your social media presence or the non-presence of
social media.

TW Absolutely none, I-l never had one, | don’t have any alias accounts. I-|

there’s like I-I, | think afterwards | might have went on iCloud, | think, for
just a few days or weeks. |, you know they’re a little stupid | think |
deleted that one but as far as Facebook, Instagram, whatever they snap
it, whatever and nothing. No aliases.

Mc And you’re better off.
TW Yeah-yeah-yeah.
Mc Was it a last minute thing to go down there or did you think about it like

the week before, say | wanna go check out the rally.

TW You know | (Sigh) I, is | don’t, you can’t, | wouldn’t say it was last minute.
Mc Yeah.
TW You know | have fond memories of DC. |, you know there’s something

to say that visiting those memorials is very moving and um | just
thought, you know you go down enjoy, you know visit the memorials
and at the same time have a presence and show support for something
that, you know maybe it’s not popular at the time but certainly wasn’t
last minute, no.

Mc Before that when was the last time you were in DC?
TW Oh.
Mc It’s been a while?

36
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 38 of 61

Norden 2-22-21 176-NY-3393426 #704

TW | know | was down there with an old girlfriend (UI)
(Laughs)
TW It was a long time ago. | don’t think | went down there with my wife. It

had to be mid-nineties. Um you met um.

JM Yeah.

TW | don’t know you mentioned something odd or (UI)
JM What?

TW (UI)

JM Go ahead (UI)

TW (IA)

JM No.

TW (IA)

PN Okay so we don’t have the full bodycam video that we can.
JM (Ul) snip-its from the bodycam.

PN This is.

TW Okay.

JM Is that what you’re showing me?

TW Yeah.

PN Uh huh.

37
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 39 of 61

Norden 2-22-21 176-NY-3393426 #704

JM Are you representing these are photos coming from the officer’s camera
equipment?

PN It’s from, well it says from one-one body camera (UI)

JM Okay, all right.

TW |, okay what are you asking about this now?

PN Well, I’m just showing you the, what came off of the, and so again like

these, right, the red and black jacket is.

TW Yeah, here’s my flag right here. Somebody was tugging on it.
PN (Ul)
TW That’s-that’s my flag right here. I’m pretty certain, I-l something was

going on with my flag and somebody was tugging on it.

PN Alright ‘cause then there’s these and then this. Is that you standing
over?

TW Yes.

PN Okay, so this is-is probably from a different bodycam or (UI)

TW That’s uh, | think that’s a-

PN (UI) it doesn’t specifically say.

JM That’s a cameraman his name is Louie (PH)

TW (UI)

PN Yeah | was gonna say like it’s-it’s like his.

38
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 40 of 61

Norden 2-22-21 176-NY-3393426 #704

TW | seen this picture before and that picture before and one thing that
comes to mind was that | felt like somebody was trying to cut my flag
behind me. Somebody was messing with it.

PN And so that’s, do you remember or do you know-

TW | think | remember this.

PN Where-where that.

TW Yeah | do remember this.

PN Approximately is.

JM Now she’s gonna show you (UI)

JM So before you is a, is a picture of yourself in the red jacket.

TW Right.

JM And to your left but in the right of the photo is a man with a blue New

York Yankees.

TW Right-right.

JM Sock on and you're, looks like you’re standing up against the wall.

TW Right.

JM So now she’s asking you about that picture.

TW Okay. Yeah, there was somebody walking around with like a-a pole with

a camera on it and it sounded like he was doing like a podcast.
PN Probably like a selfie stick type thing.

TW Yeah.

39
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 41 of 61

Norden 2-22-21 176-NY-3393426 #704

PN | guess.

TW Yeah-yeah.

PN But do you know like where-

JM (UI) after encounter with the officer.

TW | believe this was after the encounter.

JM Again, looking at the photograph of the man (UI)

TW As a matter of fact it’s definitely after the encounter.
PN After, okay.

TW Definitely (UI)

PN Okay so this is after.

TW After. | was recovering against the wall and he just happened to be

walking around.

PN Okay, yeah no | wasn’t saying that you-

TW Yeah, yep-yep-yep.

PN Okay and you say send, something to the effect of like send help.

TW Oh, I-I-I like an idiot | was playing up to the, playing up to the camera a

little bit. | saw him, hey send more patriots, |, yeah | did say that.
PN But you didn’t know who the cameraman was.

TW No.

40
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 42 of 61

Norden 2-22-21 176-NY-3393426 #704

PN It was just a play-up for the camera.
TW Just-just-just (UI) the camera.
MC Do you have any other phones that you use to communicate or you just

have the one phone?

TW Just one phone.

MC Do you have any encrypted apps at all that you use on the phone?

TW Not that | know of, | mean I’m not aware of any uh.

PN Okay, so now in this photo, is this the one you got, is-is that the time you

were talking about that you got hit that you didn’t-

TW No | was behind the barrier, no-no-no this is like after | got hit.

PN So this was after the initial-

TW Yes that’s after | got hit.

PN Okay got it.

Mc Anybody in particular at the rally you were interested in hearing? (UI)
TW Say it again.

Mc Anybody in particular at the rally you were interested in hearing or?
TW No not really, | just-

MC (Ul) spoke.

TW No, the night before you mean thing or (UI)

MC The day of.

41
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 43 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Yeah, uh no, you know just.
MC Or the night, or the day before.
TW No not really, just-just going there is a you know, you know just to be

involved | guess or listen | should say, you know just.

PN Okay and so in this photo with the-
TW Right.
PN The officer’s holding the pole and you’ re going after...what was he

wearing like some type of-

TW He’s wearing a full face gas mask.

PN Okay, you were what looking to remove the gas mask like what would,
what’s?

TW The way | reacted was, | think, I-I just was upset. | said | don’t wanna

hurt him, um | just, you know | didn’t wanna hurt him and | didn’t wanna
go anywhere near his, where he had his firearms and um just put my
hands around his mask, uh just you know like a hockey type of move
type thing or where you don’t wanna fight somebody | guess and | didn’t
wanna hurt him.

PN (UI)
TW | just didn’t wanna hurt him that’s what | kept on saying to myself.
PN Okay and now in the photo, like it kind a cuts off here but I think in one

of the other ones there’s a better shot of you wearing body armor.

TW Uh huh.

PN What made you think to wear-

42
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 44 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Uh that goes back to-
PN Body armor down there.
TW My very strong concern that...| thought that the-the problems were

gonna be before and after the um, the march down PA, uh down to the
Capital. In my eyes what was gonna happen was; we go, we hear the
speech, we walk down to the Capital, whatever happens-happens, was
going to be peaceful and then the problem was gonna be me getting
back to the hotel and me being by myself um | felt um to protect myself
as best that | could against people who were opposed to people like me.
I’ve seen countless videos of people with my beliefs being assaulted by
large groups of people and | was worried about being stabbed and being

seriously injured.
PN Okay so this was (UI)

TW It was, you know that was my, I-! did not wear that with the idea of
trying to gain some type of advantage on any type of law enforcement. |
was, you know just wanting to protect myself from getting jumped and
stabbed. Being by myself | would, everybody, | felt was down there in
groups. | just felt like | was very vulnerable trying to get back (UI)

PN Did you recognize any groups, like did you, like could you have pointed
out like-like, oh this is a group of like this-this certain-

TW No.

PN Militia group, like-like all these.

TW No (UI)

PN That any like specific chance that would have-
TW No, | mean I think maybe-maybe behind.

43
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 45 of 61

Norden 2-22-21 176-NY-3393426 #704

PN Identify groups that were there.

TW Maybe be behind that the-the-the Freedom Rally thing, uh maybe
behind that stage | thought there were some guys in yellow, which
maybe that might have been Proud Boys. | couldn’t pick them out ina
lineup but | thought maybe they were behind the stage doing security.
About the only type | thought | had that there was any type of organized

group around there.

PN And you didn’t have any other like tactical equipment?
TW No.

PN You had your vest.

TW No that’s all I-I really.

PN There was nothing, | mean nothing you-

TW That’s ail that | have.

PN Maybe taken or-

CK Any handheld radios?

TW No-no-no.

PN Okay so, | mean this is the best that we have of the-
JM Yeah, no it’s fine (Ul)

PN (UI) you know until they can get the video out and there has, there were

other videos online, right it was like.

JM | was up a couple nights ago it was two o’clock in the morning, my wife
was what the hell are you watching? | had the earbuds on (UI) YouTube

44
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 46 of 61

Norden 2-22-21 176-NY-3393426 #704

and the internet ‘cause there’s so, there’s so many people showed up
with their phones and they’re posting it all like little pockets and so you-

PN (UI)
TW Uh huh.
JM Most of the video didn’t pertain to anything and every once in a while

you'll see some guy way off in the distance with a red jacket on. | was
like, oh is that Tom? (Laughs)

PN So | guess we'll ask again for you to circle where you are.

TW Okay.

PN With initial and date in each of these photos.

JM Do you know where you were standing in the photo, where, what are

the Capital you’re at Tom?

TW If you had a picture of it I’d-I’d be able to say but it-it seems to be a-
JM Don’t guess only know.

TW Okay, alright.

JM (UI) no it’s fine.

TW It’s up against the wall um one level down from the next level up.
JM Where you were with the police officer?

TW Yeah it’s on that same, it’s on the same level | believe.

JM So you’re down further away from the Capital itself?

45
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 47 of 61

Norden 2-22-21 176-NY-3393426 #704

TW I’m just, I’m just, no if-if anything it went, it went, it’s like over closer to
the actual building.

JM Okay.

TW From where that incident happened.

JM Okay.

TW It’s over like if I’m standing here at the police barrier its way over to the
left.

JM Did you get any closer to the Capital Building then from that position?

TW Um.

JM Is that the closest you got or did you go closer?

TW It is, there at the one level went, that went up, um | did go up there, get

up there, get.

JM Was that closest you got to the Capital doors?

TW Yes-yes, yeah.

PN Okay.

TW I’m sorry, initial it?

PN Just like circle where you appear in each of the photos and initial.
TW Um.

PN Today is the twenty-second. In each photo.

TW Okay (UI)

46
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 48 of 61

Norden 2-22-21 176-NY-3393426 #704

JM Each year we took a, a group of Boy Scouts to the Capital.

PN Your initials, did you initial?

JM (UI) Reach out to the local congressperson. They were nice (UI) kids
around.

Mc The Capital.

JM Yeah, they they’d give us a tour.

MC Yeah.

PN Is that (UI)

JM I’d have my dorky Boy Scout uniform on.

(Laughing)

Mc In there and here we go (PH)

JM (UI) usually, usually about twelve or fifteen boys (UI)

Mc | went there every (Ul) right?

JM Oh yeah | went there (ul) well, that’s the Cub Scouts.

Mc Cub Scouts.

PN Twenty-one and your initials. (UI) almost looks like the flag was broken
off.

JM Yeah.

PN At that point right.

47
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 49 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Somebody was messing with my flag, | just uh, just-just, | could have
been walking around but the freakin’ thing broke.

JM This is, was that the, does that look like your flag the Marine Corp flag?

TW (UI) yeah-yeah.

JM Alright.

TW Yeah | mean yeah.

JM Was anyone standing in your specific area (UI) Marine Corp flag. |sawa
lot of Trump flags.

TW | felt like I.

JM American flags.

TW There-there was more, my whole thing was | wasn’t (UI)

JM Don’t tread on me. What’s the name of that flag? It has a name.

PN Oh the-the Gadsden (PH)

JM Gadsden flag.

TW I-] just, you know there weren’t may Marine Corp Flags around me.

JM Okay.

TW | don’t remember seeing any around me in the immediate area. You
know uh.

JM There’s your flag. (UI)

TW Yeah.

48
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 50 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Yeah-yeah.

PN (UI)

TW Uh twenty-two right?

PN Yep twenty-one. Twenty-one, twenty twenty-one.

TW This is (UI)

JM Do you know if there’s audio?

PN | believe there is. I’ve seen so many of them.

JM Yeah.

PN It’s hard to remember which ones have it and which ones don’t but |

think there, | think there is.

TW | don’t see anything in here.

PN (Ul) there was one that | (UI)

TW And this is, | mean this is probably me | guess, yeah. No. (Ul)

PN Two. Okay.

CK Have you attended any other rallies other than the caravan one you

were describing?

TW Yeah just that one that | talked about uh-uh earlier um, which is a local
one.

CK Okay. Any, but nothing like outside of the state?

TW No-no.

49
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 51 of 61

Norden 2-22-21 176-NY-3393426 #704

CK Besides the (UI)

TW No-no.

CK Okay.

PN Um.

CK And you didn’t meet up with anyone at the hotel?

TW | didn’t meet up with anyone that I, you know that | knew.

CK Okay.

TW You know it was, didn’t get to know anyone there, didn’t you know

interact with anyone there.

JM You weren’t going down there to meet with any other groups?

TW No-no groups no.

PN Okay and you have no affiliations to any groups that were down in the
Capital?

TW No.

PN Just to make that clear ‘cause | know we asked. | know we asked
already but-

TW Absolutely not.

PN We'll just.

TW Yeah-yeah.

50
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 52 of 61

Norden 2-22-21 176-NY-3393426 #704

PN Clarify that. Okay um | think we’re looking at getting the receipts and all
turned over for the.

JM Yep.
PN Evidence that (UI)
JM I’m in physical possession of Tom’s passport but in the past I’ve had

trouble getting back my passports from the FBI. So I’m not sure if you
want me to surrender this passport to you or you want me to just to
represent to the judge that | have it and I’ve kept it. I’ll keep it in safe

keeping.

PN Are you, do you plan on coming down to, the initial appearance will be
tomorrow.

JM Yeah.

PN So you plan on being present for that?

JM Yes of course.

PN ‘Cause we can go over what, what’s gonna happen there, like so when

we wrap up here and we’ll get the receipts for evidence and everything.

JM Uh huh.

PN What was turned over, we'll fingerprint and process.

JM Yes.

PN Outside there, take the photos. Any scars, marks or tattoos or anything?
TW No tattoos, | just a couple scars on-on my mouth, small ones, nothing

really noticeable.

PN Nothing, okay.

51
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 53 of 61

Norden 2-22-21 176-NY-3393426 #704

TW Hernia surgery, you know on my stomach | guess.

PN Okay, yeah | mean it’s only if there’s like big, noticeable.
Mc What kind of shoes, you have any laces on your shoes?
TW Uh right now uh just regular shoes, very short shoe laces.
Mc Yeah, we’ll have to take those out eventually.

TW Yeah, yep.

PN Um.

JM | also have his driver’s license.

Mc (Ul) didn’t want (UI)

TW | understand.

PN (Ul) overnight we made arrangements.

MC (UI) yeah you can.

TW Take ‘em out now?

PN To house him in New Windsor.

JM Yeah.

TW They’ll be like slippers | guess.

PN (UI) bring him down.

JM Where in New Windsor?

52
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 54 of 61

Norden 2-22-21 176-NY-3393426 #704

PN The New Windsor, is the city or is it the Town of Newburgh?

MC New Windsor PD.

PN Yeah.

MC (UI)

PN (UI) New Windsor (UI)

JM New Windsor PD, you’re not taking him to the city of Newburgh right?
PN No.

Mc No-no.

PN No-no-no.

JM Yeah that | would have a problem with. (Laughs) I’ve been there.

PN Yeah, | was like wait, | said New Windsor didn’t I?

JM Yeah.

MC (UI)

JM No that’s okay.

Mc Like seven minutes from here.

JM Okay.

PN We will pick him up in the morning, bring him down uh, so that leads to

the next...do you have any like dietary restrictions, like what can you eat
for breakfast ‘cause we’ll grab you something?

53
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 55 of 61

Norden 2-22-21 176-NY-3393426 #704

TW | appreciate that, uh I’m pretty much open to anything, you know, yeah
no restrictions yeah.

PN No food allergies?

TW No.

JM Are you gonna take him to pre-trial services in the morning?

MC Yeah.

PN Yeah.

JM Okay.

PN And we'll get.

MC Just with the whole Covid thing.

JM | know.

Mc If you don’t get anybody in there by noon and you can’t get them in.

JM You’re cooked (PH)

MC That’s why we’re housing him overnight New Windsor PD and then first
thing (UI)

PN First thing, um.

JM Yeah, | just, I’m trying to figure out | have to coordinate with pre-trial

services to get a report on their rec (PH) and then we'll, and then the
duty judge-judge is Davidson (PH) (UI) so we'll have to find out from (UI)

MC When we first get down there, um.

JM On arraignment and stuff.

54
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 56 of 61

Norden 2-22-21 176-NY-3393426 #704

MC It’s usually one person if you want to go in with him. (UI) pre-trial let
them know we’re here and then | can have them reach out to you.

JM Yeah, you give, | give you an extra card to give to them?

Mc Yeah, yeah you know, yeah that (UI)

JM And then they’Il-they’Il-they’ll email me their stuff.

MC Yeah.

PN Um.

Mc That'll speed things up.

PN So if |.

JM (UI)

PN Went and stopped and got, like stopped at a bagel shop what would
you

TW Oh, ah.

Mc We aim to please.

TW No, that’s awfully nice, you know, you know (UI)

JM Speak now because tomorrow morning you'll be hungry.

TW Yeah | know you're right. Bagel.

Mc (UI) see this guy today.

TW A bagel with butter would be fine, yeah.

55
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 57 of 61

Norden 2-22-21 176-NY-3393426 #704

PN Plain. (UI)
TW Yeah-yeah, whatever-whatever-whatever looks good.
PN Uh.

TW Diet Pepsi would be nice.

PN Okay, | was just gonna say (UI)

JM Not a coffee or tea (UI)

TW Never drank coffee my whole life, yeah.

PN Really.

TW Yeah.

JM I’m a tea drinker myself (UI)

PN Okay.

JM Do you want any copies of his ID or passport?

PN | was gonna say maybe we should make copies of the passport and then

like you said if you want to represent to the judge that you have it.

JM Yeah and Ill tell pre-trial services I, they’ll-they’ll say if you have it Jim
then that’s fine.

Mc Yeah.

JM So, go make a copy of it. You want a copy of his pistol permit?
MC Yeah.

JM (Ul) sides.

56
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 58 of 61

Norden 2-22-21 176-NY-3393426 #704

PN (UI)

JM | gave it to Lance too.

PN Yeah | think, yeah | think you forwarded that. Yeah | have that.
JM Okay and his driver’s license.

PN Yeah both sides, so just the (UI)

JM Do you want him to have ID or you want me to hold on to it?
MC (Ul) can hold on to it.

JM Yeah.

MC Yeah.

PN ‘Cause you're coming, you said you’re gonna be there right?
JM Well they’re still doing it virtually so | think they’re gonna, they’re gonna

probably wire me in.

PN Okay.

JM If not | would love to be down there but | don’t think they’re doing it in
person right now.

PN Okay, yeah-yeah that-that was weird (UI)

JM If they let me I’ll-I’ll do it but | don’t think (UI)
PN Okay, do you have any other questions?

CK | don’t think so.

57
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 59 of 61

é
Norden 2-22-21 176-NY-3393426 #704

PN | think we’re. Okay-okay so | shut this off. It is three fifty-five, three
fifty-four, three fifty-five.

End Interview

58
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 60 of 61

a

, op
Norden 2-22-21 176-NY-3393426 #704

59
Case 1:21-cr-00208-APM Document 24-5 Filed 06/17/21 Page 61 of 61

ev Ce

Norden 2-22-21 176-NY-3393426 #704

60
